UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7034


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALAN B. FABIAN,

                  Defendant – Appellant,

          and

JACKIE FABIAN,

                  Movant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00355-CCB-1)


Submitted:   January 30, 2012               Decided:   February 16, 2012


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan B. Fabian, Jackie Fabian, Appellants Pro Se.     Jonathan
Biran, Assistant United States Attorney, Tonya Nicole Kelly,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Alan    and    Jackie     Fabian     appeal    from     the   district

court’s order granting the government’s motion to clarify the

forfeiture order entered in Alan Fabian’s criminal case.                            We

have reviewed the record and the arguments of the parties and we

find    no    reversible      error.      Additionally,       we    hold    that   the

Fabians are collaterally estopped from seeking to relitigate the

relevant      issue     in   this     appeal     because    the     North   Carolina

Superior Court decided the issue in a case before that court

after the Fabians had a full and fair opportunity to litigate

the very issue on appeal in this court.                     See Sartin v. Macik,

535 F.3d 284, 287-88 (4th Cir. 2008); State v. Summers, 528

S.E.2d 17, 20 (N.C. 2000).              Accordingly, we affirm the district

court’s decision.            We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented      in   the

materials      before    the    court    and     argument   would     not    aid   the

decisional process.

                                                                            AFFIRMED




                                          3